Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
This action is in response to the applicant’s filing on June 10, 2019.  Claims 1-20 are pending.

Drawings
Figures 1-3, and 7-8 are objected to because there is insufficient labeling of the diagrams to make the drawings illustrative of the invention.  Each diagram should contain reference numerals for description within the specification, and also some label to make the diagram helpful to the reader.  
The following is a quotation from 37 CFR 1.84 (o) 
Legends. Suitable descriptive legends may be used subject to approval by the Office, or may be required by the examiner where necessary for understanding of the drawing. They should contain as few words as possible.

The Examiner requires additional suitable descriptive labeling for understanding of the drawing.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure 
Support for this rejection is further shown in MPEP 608.02(b) examiner note 1.  

In bracket 1, insert the reason for the objection, for example “the drawings do not show every feature of the invention specified in the claims-- or --the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels”.

The Examiner requires additional text labeling to make the drawings illustrative of the invention.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  
Claim 4 recites the limitation “a target at the one of the distances from the radar sensor”.  Claims 5 and 6 are dependent on claim 4 and add “a target at the one of the distances from the radar sensor”.  It is unclear if these are the same “target”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 is dependent on claim 1, which previously included a “transmit antenna” and a “receive antenna”.  Claim 17 fails to further limit the antennas of claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Interpretation - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “profile module”, “minimums module” and “curve module” in claim 1, “target module” in claim 4, “steering control module” in claim 11, “brake control module” in claim 12, “acceleration control module” in claim 13, “driver warning module” in claim 14, “steering control module”, “brake control module” and “acceleration control module” in claim 15, “profile module”, “minimums module” and “curve module” in claim 18, “target module” in claim 19, and “steering control module”, brake control module”, “acceleration control module”, and “driver warning module” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10, 14, and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-10, 14 and 16-20 are directed to the abstract idea of generating a curve equation, as explained in detail below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.  The claims recite the judicial exception of a mathematical relationship / formula.  This judicial exception is not integrated into a practical application.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim does fall within one of the statutory categories, the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). The Step 2A analysis is broken into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim integrates the judicial exception into a practical application, or else amounts to significantly more than the abstract idea itself. Applicant is advised to consult the 2019 Revised Patent Subject Matter Eligibility Guidance for more details of the analysis.
Step 1

According to the first part of the analysis, in the instant case, claims 1-10 are directed to a radar sensor, claims 11-15 to a vehicle, claims 16-19 to a radar sensor, and claim 20 is directed to a vehicle.  These are a “machine”.  Thus, each of these claims falls within one of the four statutory categories.

Step 2A, Prong 1

Following the determination of whether or not the claims fall within one of the four categories (Step 1), it must be determined if the claims recite a judicial exception (e.g. mathematical concepts, mental processes, certain methods of organizing human activity) (Step 2A, Prong 1). In this case, the claims are determined to recite a judicial exception as explained below.

Claim 1 recites: 
A radar sensor, comprising: a transmitter configured to transmit radar signals in a predetermined field of view (FOV) via a transmit antenna; 
a receiver configured to receive signals reflected back to the radar sensor via a receive antenna; 
a profile module configured to generate an energy profile including a plurality of points for a plurality of distances from the radar sensor, respectively, each of the points including an energy of the signals reflected back to the radar sensor for that one of the plurality of distances; 
a minimums module configured to identify ones of the plurality of points having local minimums of energy; and a curve module configured to, based on the plurality of points having local minimums of energy, generate an equation representative of a curve fit to the plurality of points having local minimums of energy, wherein the equation relates distance from the radar sensor to baseline energy of the signals reflected back to the radar sensor.
The basic elements of claim 1 are sending out radar signals, receiving radar reflections, generating data from the reflections, identifying data in the reflection data, and generating a curve equation of the data.
These steps describe the concept of generating curve data from radar reflections, which corresponds to concepts identified as abstract ideas by the courts in Diehr, Benson, Mackay Radio, Flook and Digitech.
The concept described in claim 1 is not meaningfully different than those concepts found by the courts to be abstract ideas.  As such, the description in claim 1 of generating vehicle ride demand data is an abstract idea.  
Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “transmitter”, “transmit antenna”, “receiver” and “receive antenna”.    
All of the claimed elements are recited at a high level of generality and are recited as the source of the radar data, not performing the claimed invention.  
  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.  
Dependent claims 2-10, 14 and 16-17 define additional details on the processing of the data.   
This adds additional detail to the abstract idea but does not improve functioning of a computer or any other technology.  It merely provides conventional computer implementation. 
Claim 18 is comparable to claim 1 combined with claim 16.
Dependent claims 19 and 20 define additional details on the processing of the data.
Claims 2-10, 14 and 16-20 are therefore rejected for the same reasoning as the rejection of claim 1. 

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the judicial exception into a practical application of the judicial exception.
Claim 1 recites limitations for 
, as claimed.  Claim 1 does not include additional elements that are sufficient to amount to integration of the judicial exception into a practical application because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional limitations of a “processor”.    
In the Specification, the “processor” is merely defined as various hardware processing means [0050].  All of the claimed elements are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.
The data is not utilized by the vehicle or incorporated into operation of a vehicle or a vehicle control system.
Claims 2-20 do not recite additional elements to incorporate the judicial exception into a practical application beyond those addressed above.

Step 2B
Based on the determination in Step 2A of the analysis that the claims are directed to a judicial exception, it must be determined if the claims contain any element or combination of elements sufficient to ensure that the claim amounts to significantly more than the judicial exception (Step 2B). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.
As discussed above, the claims do not recite significantly more than the judicial exception.  
There are no improvements to the functioning of a computer, improvements to other technology, use of a particular machine, transformation of a particular article to a different state or thing, non-conventional arrangement of computer components, or other meaningful limitations beyond linking the use of the judicial exception to a particular technological environment.  See MPEP 2106.05.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al., U.S. Patent Application Publication 2020/027848 A1.
As to claim 1, Huang et al. discloses a radar sensor, comprising: 
a transmitter configured to transmit radar signals in a predetermined field of view (FOV) via a transmit antenna (Figure 1, transmitter 157, 0039, 0060); 
a receiver configured to receive signals reflected back to the radar sensor via a receive antenna (Figure 1, receiver 159, 0039-0041); 
a profile module configured to generate an energy profile including a plurality of points for a plurality of distances from the radar sensor, respectively, each of the points including an energy of the signals reflected back to the radar sensor for that one of the plurality of distances (Figure 3, 0056); 
a minimums module configured to identify ones of the plurality of points having local minimums of energy (0074-0075); and 
a curve module configured to, based on the plurality of points having local minimums of energy, generate an equation representative of a curve fit to the plurality of points having local minimums of energy (0158, Figure 18), 
wherein the equation relates distance from the radar sensor to baseline energy of the signals reflected back to the radar sensor (0039-0041).
As to claim 2, Huang et al. discloses the radar sensor of claim 1 and further discloses wherein the minimums module is configured to generate the equation using a least squares algorithm (0074).
As to claim 3, Huang et al. discloses the radar sensor of claim 1 and further discloses wherein the minimums module is configured to generate the equation using a least mean squares algorithm (0074).
As to claim 4, Huang et al. discloses the radar sensor of claim 1 and further discloses further comprising a target module configured to: 
determine a baseline energy for one of the plurality of points at one of the plurality of distances from the radar sensor using the equation and the one of the plurality of distances (0058); 
determine a first threshold value based on the baseline energy and a first predetermined value (0058); and 
output a target signal indicative of the presence of a target at the one of the distances from the radar sensor when the energy at the one of the plurality of distances is greater than the first threshold value (0058, 0061).
As to claim 5, Huang et al. discloses the radar sensor of claim 4 and further discloses wherein the target module is configured to: 
determine a second threshold value based on the baseline energy and a second predetermined value (0096); and 
selectively output the target signal indicative of the presence of a target at the one of the distances from the radar sensor when the energy at the one of the plurality of distances is greater than the second threshold value (0096).
As to claim 6, Huang et al. discloses the radar sensor of claim 5 and further discloses wherein the target module is configured to output the target signal indicative of the presence of a target at the one of the distances from the radar sensor when the energy at the one of the plurality of distances is less than the first threshold value and greater than the second threshold value (0145).
As to claim 7, Huang et al. discloses the radar sensor of claim 5 and further discloses wherein the first predetermined value is greater than the second predetermined value 0145).
As to claim 8, Huang et al. discloses the radar sensor of claim 7 and further discloses wherein the target module is configured to set the first threshold value based on the baseline energy plus the first predetermined value (0058, above the noise floor).
As to claim 9, Huang et al. discloses the radar sensor of claim 8 and further discloses wherein the target module is configured to set the second threshold value based on the baseline energy plus the second predetermined value (0096).
As to claim 10, Huang et al. discloses the radar sensor of claim 4 and further discloses wherein the target module is configured to set the first threshold value based on the baseline energy plus the first predetermined value (0058, above the noise floor).
As to claim 17, Huang et al. discloses the radar sensor of claim 1 and further discloses further comprising: the transmit antenna; and the receive antenna (Figure 1, transmitter 157, receiver 159, 0039-0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-16 and 18-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al., U.S. Patent Application Publication 2020/027848 A1 in view of Official Notice.
As to claim 11, Huang et al. discloses a vehicle including: the radar sensor of claim 4.  Huang et al. does not disclose a steering control module, as claimed.  The Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the relevant art before the effective filing data of the claimed invention to combine the radar sensor of claim 4, as disclosed by Huang et al., with a steering control module configured to selectively adjust steering of the vehicle based on the target signal to steer the vehicle to avoid the detected obstacle in an obstacle avoidance system.  Obstacle avoidance systems performing steering control are well-understood, routine, conventional activities engaged in by those in the relevant art.  
As to claim 12, Huang et al. discloses a vehicle including: the radar sensor of claim 4.  Huang et al. does not disclose a brake control module, as claimed.  The Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the relevant art before the effective filing data of the claimed invention to combine the radar sensor of claim 4, as disclosed by Huang et al., with a brake control module configured to selectively apply brakes of the vehicle based on the target signal to slow the vehicle to avoid the detected obstacle in an obstacle avoidance system.  Obstacle avoidance systems performing braking control are well-understood, routine, conventional activities engaged in by those in the relevant art.  
As to claim 13, Huang et al. discloses a vehicle including: the radar sensor of claim 4.  Huang et al. does not disclose an acceleration control module, as claimed.  The Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the relevant art before the effective filing data of the claimed invention to combine the radar sensor of claim 4, as disclosed by Huang et al., with an acceleration control module configured to selectively decelerate the vehicle based on the target signal to slow the vehicle to avoid the detected obstacle in an obstacle avoidance system.  Obstacle avoidance systems performing acceleration control are well-understood, routine, conventional activities engaged in by those in the relevant art.  
As to claim 14, Huang et al. discloses a vehicle including: the radar sensor of claim 4.  Huang et al. does not disclose a warning module, as claimed.  The Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the relevant art before the effective filing data of the claimed invention to combine the radar sensor of claim 4, as disclosed by Huang et al., with a driver warning module configured to selectively output a warning via a driver warning device based on the target signal to warn the driver of an obstacle detected to avoid the obstacle in an obstacle avoidance system.  Obstacle avoidance systems performing warning to drivers are well-understood, routine, conventional activities engaged in by those in the relevant art.  
As to claim 15, Huang et al. discloses a vehicle including: the radar sensor of claim 4.  Huang does not disclose obstacle avoidance control modules, as claimed.  
The Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the relevant art before the effective filing data of the claimed invention to combine the radar sensor of claim 4, as disclosed by Huang et al., with a steering control module configured to selectively adjust steering of the vehicle based on the target signal; a brake control module configured to selectively apply brakes of the vehicle based on the target signal; and an acceleration control module configured to selectively decelerate the vehicle based on the target signal to avoid the obstacle in an obstacle avoidance system.  Obstacle avoidance systems performing braking, steering, acceleration control, and warning drivers are well-understood, routine, conventional activities engaged in by those in the relevant art.  
As to claim 16, Huang et al. discloses the radar sensor of claim 1.  Huang et al. does not disclose the curve fitting is a polynomial equation specifically.  The Examiner takes Official Notice that it would have been obvious to one having ordinary skill in the relevant art before the effective filing data of the claimed invention to combine the radar sensor of claim 4, as disclosed by Huang et al., with a curve fitting wherein the equation is a polynomial equation, as claimed.  A curve of the data would necessarily be a complex shape that would not fit a linear equation, necessitating the use of a polynomial equation
Claim 18 is rejected for the same reasoning as the rejection of claims 1 and 16.
Claim 19 is rejected for the same reasoning as the rejection of claims 4-5 and 16.
Claim 20 is rejected for the same reasoning as the rejection of claims 19 and 14-15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ANDREW BERNS whose telephone number is (313)446-4892.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL BERNS
Primary Examiner
Art Unit 3663



/MICHAEL A BERNS/Primary Examiner, Art Unit 3663